Citation Nr: 1417778	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant had active service from November 27, 1977 to July 18, 1978; he was discharged from such service under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2012 for further development.  

A Travel Board hearing was scheduled for October 2012, but the appellant failed to appear or provide good cause for his failure to appear.  


FINDINGS OF FACT

1.  The appellant entered active duty in November 1977 and was discharged in July 1978 under conditions other than honorable due to a period of being absent without leave (AWOL).

2. The evidence preponderates against a finding that the appellant was insane at the time of commission of the in-service offense. 


CONCLUSION OF LAW

The appellant's discharge from service under other than honorable conditions was under dishonorable conditions for VA purposes, thus constituting a bar to the payment of VA monetary benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002 & Supp. 2013); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Where the issue involves the character of a Veteran's discharge, VCAA notice must inform the claimant of the evidence needed to establish Veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in September 2006.  The letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The Board finds that this letter was sufficient to notify the appellant of the criteria applicable to his claim.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The National Personnel Records Center (NPRC) was unable to identify any records for the appellant.  The Board recognizes that it has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The RO issued a Formal Finding of Unavailability memorandum in August 2007.  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the appellant's service treatment records are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A (b)(3)).  See also O'Hare, 1 Vet. App. at 367. 

Moreover, it is unlikely that there are many lost records.  The appellant began service in November 1977, he was injured in December 1977 and (according to the appellant) placed on convalescence leave for 30 days.  Upon returning to service, he soon went AWOL.  The appellant was not in service long enough to even complete basic training.   

Analysis

Initially, the Board notes all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed. Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The term "Veteran" means a person who served in the active military, naval or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a). 

A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 38 C.F.R. § 3.12(d)(4). 

If the appellant was absent without leave (AWOL), which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The U.S. Court of Appeals for Veterans Claims (Court) has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). According to 38 C.F.R. § 3.354(a) , an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(b) provides that when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254   (1995) (finding that insanity must be due to a "disease" or that that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong"). 

In this case, the appellant is seeking to be declared eligible for VA benefits.  He filed an original application for compensation benefits in May 2006. 

In his March 2014 Post-Remand Brief, he stated that in December 1977, he sustained a dislocated left shoulder in the line of duty.  He stated that he was then placed on 30 days convalescence leave and advised that upon his return, he would be found unfit for service and discharged.  However, upon returning to the hospital, he was found fit for duty and returned to his unit.  He stated that he overheard a conversation in which he learned he was to repeat basic training as the result of the time on convalescence leave.

The appellant admits that at that point, he went AWOL.  He stated that upon his return, he was advised he would be issued a General Discharge.  He stated that he was discharged without seeing his Report of Separation from Active Duty (DD Form 214), which was characterized as under conditions other than honorable.

The Board acknowledges that the appellant submitted a January 1979 correspondence from the State of Maryland Military Department which appears to reflect an honorable discharge from the Army National Guard.  A June 2007 email from an RO case worker reflects that his contact with the Maryland National Guard confirmed that they do not have a record of the appellant.  A July 2007 Report of Contact reflects that the RO contacted the Archive Department of the Maryland National Guard.  The RO was informed that the NGB Form 22 which discharged the appellant from the National Guard is considered a "trainee discharge" by the National Guard, which was issued because the appellant failed to complete Initial Active Duty Training (Basic Training).    

The Board acknowledges that the evidence reflects that the appellant injured his shoulder while in the line of duty in December 1977.  However, the appellant was discharged under other than honorable conditions.  In the RO's September 2007 decision, it advised the appellant that he can ask the Service Department Discharge Review Board to change the character of his discharge.   

The appellant's DD Form 214 reveals that he was discharged from active duty service in July 1978 under "conditions other than honorable."  The appellant admitted that he went AWOL when he learned that he would have to repeat basic training.  Consequently, it was willful misconduct.  There has been no evidence (or even any contention) that the appellant was insane when he went AWOL.  The Board notes that despite the fact service treatment records appear to have been lost or destroyed (or otherwise unavailable), the appellant's own account of the circumstances reflect that he willfully went AWOL.  The appellant reported that when he returned to service, he was advised that he would receive a general discharge.  Even if true, it would simply be a case of having been misinformed after the fact (after the appellant's willful misconduct).  It would not negate the willful misconduct.       

The Board finds in this case that the appellant's misconduct is the type of offense that was willful and persistent, and that would interfere with his military duties, and indeed preclude his performance.  Therefore, his offenses cannot be considered to be minor offenses.  Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

Because of the appellant's willful and persistent misconduct, which is not characterized as a minor offence, and because there is no evidence to suggest that he was insane at the time, his discharge must be considered as having been under dishonorable conditions.  For the reasons stated above, the Board finds that the character of the appellant's discharge is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d)(4). The benefit-of-the-doubt doctrine is therefore not applicable and the appeal must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

The character of the appellant's discharge constitutes a bar to payment of VA benefits, and the appeal is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


